                  Case 20-10566-MFW            Doc 155       Filed 03/30/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    BLUESTEM BRANDS, INC., et al.,                        Case No. 20-10566 (MFW)

                           Debtors.1                      Jointly Administered


             NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that SIP Operating Corp. (“SIP”), by and through its counsel,

Gleichenhaus, Marchese & Weishaar, PC and The Rosner Law Group LLC, hereby appears in the

above-captioned cases pursuant to Section 1109(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and hereby requests that copies of all notices and pleadings given or

filed in the above-captioned cases be given and served upon the persons listed below at the

following addresses, telephone numbers and e-mail addresses:

    Scott J. Bogucki, Esq.                               Scott J. Leonhardt, Esq.
    Gleichenhaus, Marchese & Weishaar, PC                The Rosner Law Group LLC
    43 Court Street, Suite 930                           824 N. Market Street, Suite 810
    Buffalo, New York 14202                              Wilmington, Delaware 19801
    Tel: (716) 845-6446                                  Tel: (302) 777-1111
    Email: sbogucki@gmwlawyers.com                       Email: leonhardt@teamrosner.com

             PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, any notice, application,


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC
(1670); Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s
& Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324); Johnny
Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823); Orchard Brands
Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency, LLC (8855); Value
Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above Debtors is 7075 Flying
Cloud Drive, Eden Prairie, MN 55344.


{00027868. }
                    Case 20-10566-MFW       Doc 155      Filed 03/30/20     Page 2 of 2




   complaint, demand, motion, petition, pleading or request, whether formal or informal, written or

   oral and whether transmitted or conveyed by mail, e-mail, facsimile, telephone, telegraph, telex,

   or otherwise filed or made with regard to the above-captioned cases and proceedings therein.

               PLEASE TAKE FURTHER NOTICE that the undersigned intends that neither this

   Notice of Appearance and Demand for Service of Papers nor any later appearance, pleadings,

   claim or suit shall be deemed or construed to be a waiver of the rights of SIP: (1) to have final

   orders in noncore matters entered only after de novo review by a District Judge, (2) to trial by jury

   in any proceeding so triable in these cases or any case, controversy, or proceeding related to these

   cases, (3) to have the District Court withdraw the reference in any matter subject to mandatory or

   discretionary withdrawal, or (4) or any other rights, claims, actions, setoffs, or recoupments to

   which SIP is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses,

   setoffs, and recoupments SIP expressly reserves.

    Dated:       March 30, 2020              THE ROSNER LAW GROUP LLC
                 Wilmington, Delaware
                                             /s/ Scott J. Leonhardt
                                             Scott J. Leonhardt (DE 4885)
                                             824 N. Market Street, Suite 810
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 777-1111
                                             Email: leonhardt@teamrosner.com

                                                    -and-

                                             GLEICHENHAUS, MARCHESE & WEISHAAR, PC
                                             Scott J. Bogucki, Esq. (pro hac vice pending)
                                             43 Court Street
                                             Buffalo, NY 14202
                                             Tel: (716) 845-6446
                                             E-Mail: sbogucki@gmwlawyers.com

                                             Counsel to SIP Operating Corp.




{00027868. }                                  2
